DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US-20180344921-A1) in view of Ryan (US-20030125881-A1).
Regarding claim 1, Ragusa teaches a system for collecting plasma from a donor comprising: a) a venipuncture needle for withdrawing whole blood from the donor (inserting a venous-access device into the donor. Once the venous access device is inserted, the method may withdraw whole blood from the donor through the venous-access device (Ragusa, Paragraph [0005])); b) a blood separator for separating the whole blood into a first blood component comprising a plasma product and a second blood component comprising red blood cells (a blood component separation device. The method may then introduce anticoagulant into the withdrawn whole blood through an anticoagulant line and separate, using the blood component separation device, the withdrawn whole blood into a plasma component and at least a second blood component (Paragraph [0005]); wherein, the blood component separation device 214 separates the whole blood into its constituent components (e.g., red blood cells) (Paragraph [0034])); c) a donor line coupled to the venipuncture needle for introducing whole blood from the donor to the blood separator (the method may withdraw whole blood from the donor through 
However, while Ragusa discloses an improvement over prior art by incorporating individual donor weight and hematocrit when determining plasma to be collected (the pure plasma—is dependent on the donor's hematocrit. In other words, prior art systems will collect more plasma from low hematocrit donors than from high hematocrit donors because of the variation of the percentage of anticoagulant in the product. Various embodiments of the present invention address the issues of prior art systems by collecting a standard volume (e.g., a target volume) of pure plasma from each donor (Ragusa, Paragraph [0055])), Ragusa fails to explicitly teach that the target volume is a target volume of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ragusa so as to incorporate that the target 
Regarding claim 2, Ragusa in view of Ryan teaches the system of claim 1, wherein the controller is further programmed to calculate i) a target volume of pure plasma to be collected (TVP) from the weight of the donor (By tailoring the plasma collection to the donor (e.g., based on the donor's height, weight, BMI, hematocrit, total blood volume, and/or total plasma volume) and collecting a predetermined percent of plasma from each donor, embodiments of the preset invention are able to collect a greater volume of plasma (e.g., pure plasma) from some donors (Ragusa, Paragraph [0070])) and ii) the percentage of anticoagulant in the target volume of plasma product to be collected, %ACTVPP, based on the pre-determined anticoagulant ratio, ACR, and the hematocrit, Hct, of the donor (To determine the volume of pure plasma, the technician or the system 100 (e.g., the controller) may calculate the percentage of anticoagulant within the collected plasma (Step 560) (e.g., the plasma contained within the plasma collection container 216) based on the amount of anticoagulant added/metered into the whole blood and the hematocrit of the donor (see equation provided above). The amount of anticoagulant that is added to the system 100 can be determined in any of the ways mentioned above (e.g., based on the predetermined ratio of anticoagulant per unit of anticoagulated whole blood, by monitoring the volume of anticoagulant added to the system, etc.) (Paragraph [0063])), TVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma collected within the plasma container (Paragraph [0010]))).
Regarding claim 3, Ragusa in view of Ryan teaches the system of claim 2, wherein the controller is further programmed to calculate the target volume of pure plasma to be collected, TVP, as a multiple of the weight of the donor (Ragusa, Paragraph [0070]).
Regarding claim 4, Ragusa in view of Ryan teaches the system of claim 1, wherein the controller is further programmed to calculate a total blood volume of the donor (TBV) based on the weight and height of the donor, a target volume of pure plasma to be collected, TVP, as a percentage of the TBV (Paragraph [0057], Figure 5), and the percentage of anticoagulant in the target volume of plasma product to be collected, %ACTVPP, based on the pre-determined anticoagulant ratio, ACR, and the hematocrit, Hct, of the donor (Paragraph [0063]), wherein the TVPP = TVP/(1 - %ACTVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma collected within the plasma container (Ragusa, Paragraph [0010]))).
2 (The total blood volume may be calculated using the following equation (Ragusa, Paragraph [0057]); see equation in between paragraphs [0057] and [0058]).
Regarding claim 7, Ragusa in view of Ryan teaches the system of claim 1, wherein ACR is a ratio of volume of whole blood plus the volume of anticoagulant to the volume of anticoagulant (ACR = (WB + AC)/AC) (the system 100 can base the amount of anticoagulant (e.g., the value of “AC” in the above equation) on the predetermined ratio of anticoagulant per unit of anticoagulated whole blood (Ragusa, Paragraph [0049]); wherein WB+AC is considered the anticoagulated whole blood), and the controller is further configured to determine the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + (ACR-1)(1- Hct)) (See equation between paragraphs [0048] and [0049]).
Regarding claim 9, Ragusa teaches the method for collecting a target volume, wherein a total volume of plasma product (TVPP) comprises a target volume of pure plasma (TVP) plus a volume of anticoagulant, comprising: a) determining TVPP by first calculating the target volume of pure plasma to be collected from the donor, TVP, as a multiple of the weight of the donor (Paragraph [0057], Figure 5), and determining a percentage of anticoagulant in the TVPP, (%ACTVPP) (Paragraph [0063], Figure 5), such that TVPP = TVP/(1-%ACTVPP) (Wherein because Ragusa teaches monitoring the total plasma product (TVPP) and the amount of anticoagulant (%AC), the equation to determine TVP as claimed merely amounts to the amount of anticoagulant in TVPP plus the amount of TVP in TVPP (as in it can be rearranged to read TVPP = TVP + ACTVPP, wherein ACTVPP is considered the amount of anticoagulant in the TVPP), wherein Ragusa discloses that the TVPP consists of pure plasma plus anticoagulant ((1) a percentage of anticoagulant in the collected plasma component, and (2) a volume of pure plasma TVPP is based on an anticoagulant ratio (ACR) and a hematocrit (Hct) of the donor (Paragraph [0063]); b) withdrawing whole blood from the donor; c) mixing anticoagulant with the whole blood at the anticoagulant ratio, ACR (Paragraph [0049], Figure 5); d) separating the anticoagulated whole blood into plasma product, red blood cells, and other cellular components (Paragraph [0061], [0062], Figure 5); e) collecting the plasma product in a container (The plasma collection process may continue until a target volume of pure plasma (discussed in greater detail below) is collected within the plasma collection container 216 (Paragraph [0044])); f) determining a volume of plasma product in the container, VPP (calculate the volume of pure plasma within the plasma collection container 216 (Paragraph [0048])); and g) when VPP = TVPP, ceasing withdrawal of whole blood from the donor and returning the red blood cells and other cellular components to the donor (Paragraph [0065], Figure 5).
However, while Ragusa discloses an improvement over prior art by incorporating individual donor weight and hematocrit when determining plasma to be collected (the pure plasma—is dependent on the donor's hematocrit. In other words, prior art systems will collect more plasma from low hematocrit donors than from high hematocrit donors because of the variation of the percentage of anticoagulant in the product. Various embodiments of the present invention address the issues of prior art systems by collecting a standard volume (e.g., a target volume) of pure plasma from each donor (Ragusa, Paragraph [0055])), Ragusa fails to explicitly teach that the target volume is a target volume of plasma product to be collected (TVPP) comprising pure plasma and anticoagulant based on a weight of the donor, or based on a weight and height of the donor, and a percentage of anticoagulant in the target volume of plasma product to be collected (%ACTVPP) based on a pre-determined anticoagulant ratio (ACR) and a hematocrit (Hct) of the donor. Ryan discloses a system and method for performing plasmapheresis, wherein Ryan similarly discloses incorporating individual donor weight and hematocrit in determining plasma to be collected (The determination of the amount of plasma which can be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Ragusa so as to incorporate that the target volume is a target volume of plasma product to be collected (TVPP) comprising pure plasma and anticoagulant based on a weight of the donor, or based on a weight and height of the donor, and a percentage of anticoagulant in the target volume of plasma product to be collected (%ACTVPP) based on a pre-determined anticoagulant ratio (ACR) and a hematocrit (Hct) of the donor as taught by Ryan so as to account for individual donor weight and hematocrit so as to tailor plasma collection to specific donors (The determination of the amount of plasma which can be derived from an individual donor 11 is 
Regarding claim 11, Ragusa in view of Ryan teaches the method of claim 9, further comprising determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + (ACR-1)(1- Hct)) (See equation between paragraphs [0048] and [0049]), wherein ACR is a ratio of volume of whole blood plus the volume of anticoagulant to the volume of anticoagulant (ACR = (WB + AC)/AC) (Paragraph [0049]).
Regarding claim 12, Ragusa in view of Ryan teaches the method of claim 9, further comprising collecting the target volume of pure plasma, TVPP, in a plurality of cycles, each cycle comprising a collection phase in which whole blood is withdrawn from the donor and a return phase in which the red blood cells and other cellular components are returned to the donor (Figure 5); determining the hematocrit, Hct, of the donor prior to the collection phase of each cycle (Figure 5), and recalculating the target amount for the plasma product to be collected TVPP based on the hematocrit, Hct, of the donor that is determined prior to the collection phase of each cycle (Paragraph [0057], Figure 5).
Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa in view of Ryan as applied to claims 1 and 9, respectively, above, and further in view of Boggs (US-20130267884-A1).
Regarding claim 6, Ragusa in view of Ryan teaches the device of claim 1, but Ragusa fails to explicitly disclose that ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), and the controller is further configured to determine the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)). Boggs discloses systems and methods for separating at least red blood cells from plasma, wherein Boggs further discloses that ACR is a ratio of an amount of whole blood to an amount of anticoagulant (ACR = WB/AC) TVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) (Paragraph [0093], Equation 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Ragusa so as to incorporate that ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), and that the controller is further configured to determine the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) as taught by Boggs so as to allow for the determination of plasma separated from whole blood (patient data and targets must be entered so that the necessary calculations can be performed to estimate the volume of replacement fluid necessary, the procedure time, the volume of anticoagulant returned to the patient, and the volume of anticoagulant required (Boggs, Paragraph [0050]).
Regarding claim 10, Ragusa in view of Ryan teaches the method of claim 9, but Ragusa fails to explicitly disclose that the method further comprises determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)), wherein ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC). Boggs discloses determining a percent of anticoagulant in a target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) (Paragraph [0093], Equation 43), wherein ACR is a ratio of an amount of whole blood to an amount of anticoagulant (ACR = WB/AC) (Paragraph [0094], Equation 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Ragusa so as to incorporate determining the percent of anticoagulant in the target volume of plasma product, %ACTVPP, such that %ACTVPP = 1/(1 + ACR(1-Hct)) (Paragraph [0093], Equation 43), wherein ACR is the ratio of the amount of whole blood to the amount of anticoagulant (ACR = WB/AC), as taught by Boggs so as to allow for the determination of plasma separated from whole blood (patient data and targets must be entered so that .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa in view of Ryan as applied to claim 4 above, and further in view of Chamney (US-20130081998-A1).
Regarding claim 8, Ragusa in view of Ryan teaches the device of claim 4, but Ragusa fails to explicitly disclose that the controller is further programmed to calculate the total blood volume of the donor (TBV) based on the weight (Wt), height (Ht) and sex (Male or Female) of the donor such that TBV = (0.3669 * Ht3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms. Chamney discloses systems and methods for controlling a filtration rate of a body fluid during a treatment, wherein Chamney further discloses calculating a total blood volume of a donor (TBV) based on a weight (Wt), a height (Ht) and a sex (Male or Female) of the donor such that TBV = (0.3669 * Ht3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms (Paragraphs [0022]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device as taught by Ragusa so as to incorporate calculating the total blood volume of the donor (TBV) based on the weight (Wt), height (Ht) and sex (Male or Female) of the donor such that TBV = (0.3669 * Ht3) + (0.03219 * Wt) + 0.6041 for Males and TBV = (0.3561 * Ht3) + (0.03308 * Wt) + 0.1833 for Females, where Ht is in meters and Wt is in kilograms, as taught by Chamney as this would allow for a more specific determination of total blood volume that incorporates sex using equations known in the art (the blood volume BVo can be determined by the use of a anthropometric blood volume equation. In certain embodiments, the formula by Nadler et al. is used (Chamney, Paragraph [0022])).
Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 U.S.C. 102 rejections of claim(s) 1 and 9, and those dependent therefrom set forth in the previous office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Ragusa includes portions that would lead away from the claimed invention, however Ragusa is maintained as the primary reference of the 35 U.S.C. 103 rejection as Ragusa teaches incorporating individual donor weight and hematocrit over the prior art, not merely dismissing the determination of a target volume comprising pure plasma and anticoagulant mixed in as used in other prior art.
Ragusa is modified by Ryan so as to incorporate the limitation that a target volume is a target volume of plasma product to be collected (TVPP) comprising pure plasma and anticoagulant based on a weight of the donor, or based on a weight and height of the donor, and a percentage of anticoagulant in the target volume of plasma product to be collected (%ACTVPP) based on a pre-determined anticoagulant ratio (ACR) and a hematocrit (Hct) of the donor (Ryan, Paragraph [0020], Figure 2; Paragraph [0025]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791